                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAVAR LESTER BLUEFORD,                          Case No. 19-cv-02951-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9

                                  10     SALINAS VALLEY STATE PRISON, et
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. The court dismissed the complaint with leave to amend after discussing the

                                  15   deficiencies of the complaint. The time to file an amended complaint has passed and

                                  16   plaintiff has not submitted an amended complaint or otherwise communicated with the

                                  17   court. The case is DISMISSED for failure to state a claim as set forth in the prior order.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 9, 2019

                                  20

                                  21                                                             /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
